Title: To George Washington from L. Hoopstad & Company, 17 March 1792
From: L. Hoopstad & Company
To: Washington, George



Sir!
Rio Demerary March 17, 1792

as Merchants in a Extensive trading Country, under the protection of a Sovereign, trading largely, with the Subjects of the united States of America, we take the Liberty to Address ourselves, by this Opportunity.
we have been Informed that it has pleased your Excellency to Sent to the Consignation of Mr T. Brandon Merchant in the River Suriname in the year 1787. a few barrels of flour, & to sell the same to the best advantage.
this Encourage us, to Recommend ourselves in your Excelly Attention in Case it should be Agreable to your Exc. to sent Any to this Country.
this Government has given all Encouragement to the Merchants of the U.S. of America, & still Continue the same nothing discourage this Commerce, the dutys & Expences of Clearing In & out are so Triffling that 200 Dollars, will not be Required for a Vessel of 200 Tun Burthen. this Colony is the only one, at present who is under the Protection of the sovereign there High Migthtinesse for the States of Holland.
We Shall be greatly Honoured With your Excellency Command in Case our House of Commerce, Shall be able to be of any Service. We have the Honour to be With due Respect Sir Your Excellcy most Obed. & Hbl. Servants

L. Hoopstad & Co.

